Title: To George Washington from Lewis Nicola, 19 November 1782
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Fishkill 19 Novr 1782
                  
                  I have the honour to send to your Excellency by the bearer the returns of the Invalid regt.  It gives me concern I could not punctually observe your orders as to time but did receive the return from the Point ’till this moment.  Permit me to assure you I am with respect Your Excellencies Most obedt Servant
                  
                     Lewis Nicola Col. Inv.
                     
                  
               